DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. The Examiner has reviewed the Applicant’s arguments/remarks in light of the most recent amendments to the claims of record. With respect to the 35 USC §112 rejection as well as the claim objections as previously presented, the Examiner has withdrawn both in light of the Applicant’s most recent remarks. However, with respect to the Applicant’s arguments over the 35 USC §103 rejections, the Examiner believes the previous rejection of record should remain upheld. The Applicant is reminded: while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonable allow. In re American Academy of Science Tech Center, 70 USPQ2s 1827 (Fed. Cir. May 13, 2004). Reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is quite different from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the language of the claim. In re Prater. 
As previously discussed: Zeine teaches a method in which a control logic circuit will set a phase of N antennas of a phased array at N different time intervals. Based upon the various power measurements of the associated time intervals, the control logic will select a phase so as to achieve an optimal phase for power transmission. The Examiner previously stated that while Zeine disclosed such a method of setting phases for a plurality of transmit elements, Zeine was silent in regards to applying the measured values to a basis function. However, Lafontaine, which is similarly directed towards optimizing power transmission, discloses measuring power values, using said measured values to define a basis function, and in turn selecting coefficients of the basis function such that a difference between a power value computed by the basis function and the measured power value, thereby providing a way in which the most effective and optimal phases for power transmission will be indicated (see, for example, paragraphs 0123-0127 which discuss processor functionalities so as to execute an optimization algorithm with respect to testing and measuring a plurality of parameter values which will, in turn, maximize the output power in an optimal manner). 
Furthermore, the Examiner would like to note that while the Applicant argues the prior art presented in non-analogous, the Examiner respectfully disagrees. The Applicant is reminded that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “In many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. In this instance, the Examiner believes that, as previously presented, one of ordinary skill in the art would be well versed in modifying the teachings of Zeine so as to define a basis function utilizing measured power info, and in turn selecting coefficients of the basis 
For these reasons inter alia, the Examiner believes the prior art of record reads upon the current listing of claims. The previous rejection of record is upheld, and an updated action is presented below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeine (U.S. Patent Publication Number 2010/0315045) in view of Lafontaine et al. (U.S. Patent Publication Number 2014/0167704).
Regarding Claim 1:
Zeine discloses a method of setting phases of a plurality of transmit elements of a phased array, the method comprising: setting a phase of a first transmit element to N different values during each of N different time intervals, where N is an integer greater than one (Fig.’s 1A-4, etc., control logic 310/410 etc. setting a phase of N antenna(s) 208/450 of a phased array 101a, and their related discussion; see, for example, paragraphs 0035-0039, 0054, 0056, etc. which disclose “An exemplary algorithm of control logic 310 for system 100a might be as follows:… the power transmitter 330a may communicate its presence… and start transmitting with only one of its antennae 208 or nodes 204… (4) the power transmitter 330a switches on another antenna 208 or node 204 with a default phase of zero and may ask the receiver 330b… for signal strength… (5) the power receiver 330b may send back a signal indicating that the received signal is higher, the same, or lower than before; (6) if the signal is lower than or the same as before, the controller 310 may cause the phase at node 204 to increase its phase… and request another signal strength transmission; (7) steps 5 and 6 are repeated for all phases… In another example, step (6) may include increasing the phase over a three-phase cycle that includes 0, 1/2.pi., and 5.pi./4 radians.” As is discussed within Zeine, the control logic controls the transmit antennae so as to output a power signal at a certain phase. The power receiver will then send back communications regards the strength of the received signal. The control logic will then shift a phase of the antennae to a new value and once again receive communications from the receiver in regards to the strength of the new signal. This process will repeat as necessary for all phases, with each phase change constituting a new time interval.); transmitting an electromagnetic signal from the first transmit element at each of the N time intervals (Fig.’s 1A-4, etc., control logic 310/410 etc. setting a phase of N antenna(s) 208/450 of a phased array 101a, and their related discussion; see, for example, paragraphs 0035-0039, 0054, 0056, etc. which disclose “An exemplary algorithm of control logic 310 for system 100a might be as follows:… the power transmitter 330a may communicate its presence… and start transmitting with only one of its antennae 208 or nodes 204… (4) the power transmitter 330a switches on another antenna 208 or node 204 with a default phase of zero and may ask the receiver 330b… for signal strength… (5) the power receiver 330b may send back a signal indicating that the received signal is higher, the same, or lower than before; (6) if the signal is lower than or the same as before, the controller 310 may cause the phase at node 204 to increase its phase… and request another signal strength transmission; (7) steps 5 and 6 are repeated for all phases… In another example, step (6) may include increasing the phase over a three-phase cycle that includes 0, 1/2.pi., and 5.pi./4 radians.” As is discussed within Zeine, the control logic controls the transmit antennae so as to output a power signal at a certain phase. The power receiver will then send back communications regards the strength of the received signal. The control logic will then shift a phase of the antennae to a new value and once again receive communications from the receiver in regards to the strength of the new signal. This process will repeat as necessary for all phases, with each phase change constituting a new time interval.); measuring a power of the electromagnetic signal at a receiving unit during each of the N time intervals (Fig.’s 1A-4, 7-8 etc., power meter 740/840/etc., of the power receiver, measuring the received power signal strength for communication, and their related discussion; see, for example, paragraphs 0035-0039, 0054, 0056, 0059-0061, etc. which disclose “An exemplary algorithm of control logic 310 for system 100a might be as follows:… the power transmitter 330a may communicate its presence… and start transmitting with only one of its antennae 208 or nodes 204… (4) the power transmitter 330a switches on another antenna 208 or node 204 with a default phase of zero and may ask the receiver 330b… for signal strength… (5) the power receiver 330b may send back a signal indicating that the received signal is higher, the same, or lower than before; (6) if the signal is lower than or the same as before, the controller 310 may cause the phase at node 204 to increase its phase… and request another signal strength transmission; (7) steps 5 and 6 are repeated for all phases… In another example, step (6) may include increasing the phase over a three-phase cycle that includes 0, 1/2.pi., and 5.pi./4 radians.” As is discussed within Zeine, the control logic controls the transmit antennae so as to output a power signal at a certain phase. The power receiver will then send back communications regards the strength of the received signal. The control logic will then shift a phase of the antennae to a new value and once again receive communications from the receiver in regards to the strength of the new signal. This process will repeat as necessary for all phases, with each phase change constituting a new time interval.); and selecting such that a difference between a power value computed and the measured power value associated with each of the N phases is smaller than a threshold value (see, for example, paragraph 0044, claim 1, etc. which disclose selecting a phase of an antennae so as to achieve an optimal phase for power transmission). While Zeine discloses a method of setting phases of a plurality of transmit elements of a phased array so as to optimize power transmission efficiency, Zeine fails to disclose defining a basis function; and selecting coefficients of the basis function.
However, Lafontaine et al. discloses a method comprising: applying the measured powers to a basis function; and selecting coefficients of the basis function such that a (see, for example, paragraphs 0067-0068, 0070-0079, 0124-0127, etc. which disclose a process in which a basis function is defined, as well as computing the optimal sets of basis functions and establishing a set of coefficients representing weights given to the basis functions to represent the waveforms, thereby indicating of the most effective and optimal phases for power transmission.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zeine so as to define a basis function and selecting coefficients of the basis function, as taught within Lafontaine, so as to provide controller functionality to obtain desired sets of values, coefficients, indicative of an optimized power transmission power output thereby further enhancing the overall efficiency of the system by implementing such well-known techniques.
Regarding Claim 2:
Modified Zeine teaches the limitations of the preceding claim 1. While Modified Zeine discloses defining a threshold value by a minimum in relation to a difference between a power value computed by the basis function and the power value for each of the N phases (Zeine: overall discussion in regards to optimizing power transmission efficiency in relation to the various phases. Lafontaine: overall discussion, such as paragraph 0080, which discloses comparing values so as to derive thresholds). While Modified Zeine fails to explicitly teach said threshold value is defined by a minimum of the sum of squares of the difference between a power value computed by the basis function and the power value for each of the N phases, it In re Aller, 105 USPQ 233. In this instance, it would have been an obvious matter to one of ordinary skill in the art to discover the optimum threshold value so as to establish a lower limit in terms of power transmission efficiency, so as to avoid a system continually attempting to transmit power in a manner in which efficiency is lost.
Regarding Claim 3:
 Modified Zeine teaches the limitations of the preceding claim 2. Modified Zeine further discloses determining a phase of the first transmit element using the selected coefficient and the basis function (Zeine: see, for example, paragraph 0044, claim 1, etc. which disclose selecting a phase of an antennae so as to achieve an optimal phase for power transmission. See also the teachings in regards to the basis function and coefficients as discussed in relation to Lafontaine).
Regarding Claim 4:
 Modified Zeine teaches the limitations of the preceding claim 3. Modified Zeine further discloses transmitting an electromagnetic signal from the first transmit element in accordance with the determined phase (Zeine: see, for example, claim 1, which discloses selecting an optimal phase for power transmission, as well as carrying out said power transmission with respect to the selected phase).
Regarding Claim 5:
Modified Zeine teaches the limitations of the preceding claim 2. Modified Zeine further discloses wherein said basis function is a periodic basis function (Zeine: see, for example, paragraphs 0035-0039, 0054, 0056, etc. which disclose a process repeated as necessary. See also Lafontaine, paragraph 0039, for example, which discloses periodically performing said functionalities so as to maximize the power transfer and find the optimal frequencies).
Regarding Claim 6:
Zeine discloses a method of setting phases of a phased array comprising K transmit elements, wherein K is an integer, the method comprising: setting phases of M transmit elements to M different values during each of N different time intervals, where M and N are integers greater than 2 (Fig.’s 1A-4, etc., control logic 310/410 etc. setting a phase of N antenna(s) 208/450 of a phased array 101a, and their related discussion; see, for example, paragraphs 0035-0039, 0054, 0056, etc. which disclose “An exemplary algorithm of control logic 310 for system 100a might be as follows:… the power transmitter 330a may communicate its presence… and start transmitting with only one of its antennae 208 or nodes 204… (4) the power transmitter 330a switches on another antenna 208 or node 204 with a default phase of zero and may ask the receiver 330b… for signal strength… (5) the power receiver 330b may send back a signal indicating that the received signal is higher, the same, or lower than before; (6) if the signal is lower than or the same as before, the controller 310 may cause the phase at node 204 to increase its phase… and request another signal strength transmission; (7) steps 5 and 6 are repeated for all phases… In another example, step (6) may include increasing the phase over a three-phase cycle that includes 0, 1/2.pi., and 5.pi./4 radians.” As is discussed within Zeine, the control logic controls the transmit antennae so as to output a power signal at a certain phase. The power receiver will then send back communications regards the strength of the received signal. The control logic will then shift a phase of the antennae to a new value and once again receive communications from the receiver in regards to the strength of the new signal. This process will repeat as necessary for all phases, with each phase change constituting a new time interval.); transmitting electromagnetic signals from the M transmit elements at each of the N time intervals (Fig.’s 1A-4, etc., control logic 310/410 etc. setting a phase of N antenna(s) 208/450 of a phased array 101a, and their related discussion; see, for example, paragraphs 0035-0039, 0054, 0056, etc. which disclose “An exemplary algorithm of control logic 310 for system 100a might be as follows:… the power transmitter 330a may communicate its presence… and start transmitting with only one of its antennae 208 or nodes 204… (4) the power transmitter 330a switches on another antenna 208 or node 204 with a default phase of zero and may ask the receiver 330b… for signal strength… (5) the power receiver 330b may send back a signal indicating that the received signal is higher, the same, or lower than before; (6) if the signal is lower than or the same as before, the controller 310 may cause the phase at node 204 to increase its phase… and request another signal strength transmission; (7) steps 5 and 6 are repeated for all phases… In another example, step (6) may include increasing the phase over a three-phase cycle that includes 0, 1/2.pi., and 5.pi./4 radians.” As is discussed within Zeine, the control logic controls the transmit antennae so as to output a power signal at a certain phase. The power receiver will then send back communications regards the strength of the received signal. The control logic will then shift a phase of the antennae to a new value and once again receive communications from the receiver in regards to the strength of the new signal. This process will repeat as necessary for all phases, with each phase change constituting a new time interval.); measuring a power of the electromagnetic signal at a receiving unit during each of the N time intervals (Fig.’s 1A-4, 7-8 etc., power meter 740/840/etc., of the power receiver, measuring the received power signal strength for communication, and their related discussion; see, for example, paragraphs 0035-0039, 0054, 0056, 0059-0061, etc. which disclose “An exemplary algorithm of control logic 310 for system 100a might be as follows:… the power transmitter 330a may communicate its presence… and start transmitting with only one of its antennae 208 or nodes 204… (4) the power transmitter 330a switches on another antenna 208 or node 204 with a default phase of zero and may ask the receiver 330b… for signal strength… (5) the power receiver 330b may send back a signal indicating that the received signal is higher, the same, or lower than before; (6) if the signal is lower than or the same as before, the controller 310 may cause the phase at node 204 to increase its phase… and request another signal strength transmission; (7) steps 5 and 6 are repeated for all phases… In another example, step (6) may include increasing the phase over a three-phase cycle that includes 0, 1/2.pi., and 5.pi./4 radians.” As is discussed within Zeine, the control logic controls the transmit antennae so as to output a power signal at a certain phase. The power receiver will then send back communications regards the strength of the received signal. The control logic will then shift a phase of the antennae to a new value and once again receive communications from the receiver in regards to the strength of the new signal. This process will repeat as necessary for all phases, with each phase change constituting a new time interval.); and selecting such that a difference between N power values computed and the N measured power values associated with the NxM phases is smaller than a threshold value (see, for example, paragraph 0044, claim 1, etc. which disclose selecting a phase of an antennae so as to achieve an optimal phase for power transmission). While Zeine discloses a method of setting phases of a plurality of transmit elements of a phased array so as to optimize power transmission efficiency, Zeine fails to disclose defining a basis function; and selecting coefficients of the basis function.
However, Lafontaine et al. discloses a method comprising: applying the measured powers to a basis function for each of the M transmit elements; and selecting coefficients of the basis functions such that a difference between N power values computed by the basis functions and the N measured power values associated with the NxM phases is smaller than a threshold value (see, for example, paragraphs 0067-0068, 0070-0079, 0124-0127, etc. which disclose a process in which a basis function is defined, as well as computing the optimal sets of basis functions and establishing a set of coefficients representing weights given to the basis functions to represent the waveforms, thereby indicating of the most effective and optimal phases for power transmission.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zeine so as to define a basis function and selecting coefficients of the basis function, as taught within Lafontaine, so as to provide controller functionality to obtain desired sets of values, coefficients, indicative of an optimized power transmission power output thereby further 
Regarding Claim 7:
Modified Zeine teaches the limitations of the preceding claim 6. Modified Zeine further discloses wherein said M is smaller than said K (Zeine: see, for example, paragraph 0044 which discloses at least one of the antennas may be left on as a reference).
Regarding Claim 8:
Modified Zeine teaches the limitations of the preceding claim 6. While Modified Zeine discloses defining a threshold value by a minimum in relation to a difference between a power value computed by the basis function and the power value for each of the N phases (Zeine: overall discussion in regards to optimizing power transmission efficiency in relation to the various phases. Lafontaine: overall discussion, such as paragraph 0080, which discloses comparing values so as to derive thresholds). While Modified Zeine fails to explicitly teach said threshold value is defined by a minimum of the sum of squares between the N power values computed by the basis functions and the N measured power values associated with the NxM phases, it would have been an obvious matter to one of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. In this instance, it would have been an obvious matter to one of ordinary skill in the art to discover the optimum threshold value so as to establish a lower limit in terms of power transmission efficiency, so as to avoid a system continually attempting to transmit 
Regarding Claim 9:
 Modified Zeine teaches the limitations of the preceding claim 6. Modified Zeine further discloses determining a phase of each of the M transmit elements using the selected coefficients and the basis function associated with the transmit element (Zeine: see, for example, paragraph 0044, claim 1, etc. which disclose selecting a phase of an antennae so as to achieve an optimal phase for power transmission. See also the teachings in regards to the basis function and coefficients as discussed in relation to Lafontaine).
Regarding Claim 10:
 Modified Zeine teaches the limitations of the preceding claim 9. Modified Zeine further discloses transmitting an electromagnetic signal from each of the M transmit elements in accordance with the phase determined for the transmit element (Zeine: see, for example, claim 1, which discloses selecting an optimal phase for power transmission, as well as carrying out said power transmission with respect to the selected phase).
Regarding Claim 11:
Modified Zeine teaches the limitations of the preceding claim 9. Modified Zeine further discloses wherein said basis function is a periodic basis function (Zeine: see, for example, paragraphs 0035-0039, 0054, 0056, etc. which disclose a process repeated as necessary. See also Lafontaine, paragraph 0039, for example, which discloses periodically performing said functionalities so as to maximize the power transfer and find the optimal frequencies).
Regarding Claim 12:
Zeine discloses a phased array comprising a plurality of transmit elements and a controller configured to: set a phase of a first transmit element to N different phases during each of N different time intervals (Fig.’s 1A-4, etc., control logic 310/410 etc. setting a phase of N antenna(s) 208/450 of a phased array 101a, and their related discussion; see, for example, paragraphs 0035-0039, 0054, 0056, etc. which disclose “An exemplary algorithm of control logic 310 for system 100a might be as follows:… the power transmitter 330a may communicate its presence… and start transmitting with only one of its antennae 208 or nodes 204… (4) the power transmitter 330a switches on another antenna 208 or node 204 with a default phase of zero and may ask the receiver 330b… for signal strength… (5) the power receiver 330b may send back a signal indicating that the received signal is higher, the same, or lower than before; (6) if the signal is lower than or the same as before, the controller 310 may cause the phase at node 204 to increase its phase… and request another signal strength transmission; (7) steps 5 and 6 are repeated for all phases… In another example, step (6) may include increasing the phase over a three-phase cycle that includes 0, 1/2.pi., and 5.pi./4 radians.” As is discussed within Zeine, the control logic controls the transmit antennae so as to output a power signal at a certain phase. The power receiver will then send back communications regards the strength of the received signal. The control logic will then shift a phase of the antennae to a new value and once again receive communications from the receiver in regards to the strength of the new signal. This process will repeat as necessary for all phases, with each phase change constituting a new time interval.); cause an electromagnetic signal to be transmitted from the first transmit element at each of the N time intervals (Fig.’s 1A-4, etc., control logic 310/410 etc. setting a phase of N antenna(s) 208/450 of a phased array 101a, and their related discussion; see, for example, paragraphs 0035-0039, 0054, 0056, etc. which disclose “An exemplary algorithm of control logic 310 for system 100a might be as follows:… the power transmitter 330a may communicate its presence… and start transmitting with only one of its antennae 208 or nodes 204… (4) the power transmitter 330a switches on another antenna 208 or node 204 with a default phase of zero and may ask the receiver 330b… for signal strength… (5) the power receiver 330b may send back a signal indicating that the received signal is higher, the same, or lower than before; (6) if the signal is lower than or the same as before, the controller 310 may cause the phase at node 204 to increase its phase… and request another signal strength transmission; (7) steps 5 and 6 are repeated for all phases… In another example, step (6) may include increasing the phase over a three-phase cycle that includes 0, 1/2.pi., and 5.pi./4 radians.” As is discussed within Zeine, the control logic controls the transmit antennae so as to output a power signal at a certain phase. The power receiver will then send back communications regards the strength of the received signal. The control logic will then shift a phase of the antennae to a new value and once again receive communications from the receiver in regards to the strength of the new signal. This process will repeat as necessary for all phases, with each phase change constituting a new time interval.); receive a measurement of a power of the electromagnetic signal from a remote receiving unit during each of the N time intervals (Fig.’s 1A-4, 7-8 etc., power meter 740/840/etc., of the power receiver, measuring the received power signal strength for communication, and their related discussion; see, for example, paragraphs 0035-0039, 0054, 0056, 0059-0061, etc. which disclose “An exemplary algorithm of control logic 310 for system 100a might be as follows:… the power transmitter 330a may communicate its presence… and start transmitting with only one of its antennae 208 or nodes 204… (4) the power transmitter 330a switches on another antenna 208 or node 204 with a default phase of zero and may ask the receiver 330b… for signal strength… (5) the power receiver 330b may send back a signal indicating that the received signal is higher, the same, or lower than before; (6) if the signal is lower than or the same as before, the controller 310 may cause the phase at node 204 to increase its phase… and request another signal strength transmission; (7) steps 5 and 6 are repeated for all phases… In another example, step (6) may include increasing the phase over a three-phase cycle that includes 0, 1/2.pi., and 5.pi./4 radians.” As is discussed within Zeine, the control logic controls the transmit antennae so as to output a power signal at a certain phase. The power receiver will then send back communications regards the strength of the received signal. The control logic will then shift a phase of the antennae to a new value and once again receive communications from the receiver in regards to the strength of the new signal. This process will repeat as necessary for all phases, with each phase change constituting a new time interval.); and select such that a difference between a power value computed and the received power value measurement associated with each of the N phases is smaller than a threshold value (see, for example, paragraph 0044, claim 1, etc. which disclose selecting a phase of an antennae so as to achieve an optimal phase for power transmission). While Zeine discloses a method of setting phases of a plurality of transmit 
However, Lafontaine et al. discloses a method comprising: applying the measured powers to a basis function; and select coefficients of the basis function such that a difference between a power value computed by the basis function and the received power value measurement associated with each of the N phases is smaller than a threshold value (see, for example, paragraphs 0067-0068, 0070-0079, 0124-0127, etc. which disclose a process in which a basis function is defined, as well as computing the optimal sets of basis functions and establishing a set of coefficients representing weights given to the basis functions to represent the waveforms, thereby indicating of the most effective and optimal phases for power transmission.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zeine so as to define a basis function and selecting coefficients of the basis function, as taught within Lafontaine, so as to provide controller functionality to obtain desired sets of values, coefficients, indicative of an optimized power transmission power output thereby further enhancing the overall efficiency of the system by implementing such well-known techniques.
Regarding Claim 13:
Modified Zeine teaches the limitations of the preceding claim 12. While Modified Zeine discloses defining a threshold value by a minimum in relation to a difference between a power value computed by the basis function and the power value for each of the N phases (Zeine: overall discussion in regards to optimizing power transmission efficiency in relation to the various phases. Lafontaine: overall discussion, such as paragraph 0080, which discloses comparing values so as to derive thresholds). While Modified Zeine fails to explicitly teach said threshold value is defined by a minimum of the sum of squares of the difference between a power value computed by the basis function and the received power value measurement at each of the N phases, it would have been an obvious matter to one of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. In this instance, it would have been an obvious matter to one of ordinary skill in the art to discover the optimum threshold value so as to establish a lower limit in terms of power transmission efficiency, so as to avoid a system continually attempting to transmit power in a manner in which efficiency is lost.
Regarding Claim 14:
 Modified Zeine teaches the limitations of the preceding claim 13. Modified Zeine further discloses determine a phase of the first transmit element using the selected coefficients and the basis function (Zeine: see, for example, paragraph 0044, claim 1, etc. which disclose selecting a phase of an antennae so as to achieve an optimal phase for power transmission. See also the teachings in regards to the basis function and coefficients as discussed in relation to Lafontaine).
Regarding Claim 15:
 Modified Zeine teaches the limitations of the preceding claim 13. Modified Zeine further discloses cause an electromagnetic signal to be transmitted from the first transmit element in accordance with the determined phase (Zeine: see, for example, claim 1, which discloses selecting an optimal phase for power transmission, as well as carrying out said power transmission with respect to the selected phase).
Regarding Claim 16:
Zeine discloses a phased array comprising K transmit elements, K being an integer, and a controller configured to: set phases of M transmit elements to M different phases during each of N different time intervals, where M and N are integers greater than 2 (Fig.’s 1A-4, etc., control logic 310/410 etc. setting a phase of N antenna(s) 208/450 of a phased array 101a, and their related discussion; see, for example, paragraphs 0035-0039, 0054, 0056, etc. which disclose “An exemplary algorithm of control logic 310 for system 100a might be as follows:… the power transmitter 330a may communicate its presence… and start transmitting with only one of its antennae 208 or nodes 204… (4) the power transmitter 330a switches on another antenna 208 or node 204 with a default phase of zero and may ask the receiver 330b… for signal strength… (5) the power receiver 330b may send back a signal indicating that the received signal is higher, the same, or lower than before; (6) if the signal is lower than or the same as before, the controller 310 may cause the phase at node 204 to increase its phase… and request another signal strength transmission; (7) steps 5 and 6 are repeated for all phases… In another example, step (6) may include increasing the phase over a three-phase cycle that includes 0, 1/2.pi., and 5.pi./4 radians.” As is discussed within Zeine, the control logic controls the transmit antennae so as to output a power signal at a certain phase. The power receiver will then send back communications regards the strength of the received signal. The control logic will then shift a phase of the antennae to a new value and once again receive communications from the receiver in regards to the strength of the new signal. This process will repeat as necessary for all phases, with each phase change constituting a new time interval.); cause electromagnetic signals to be transmitted from the M transmit elements at each of the N time intervals (Fig.’s 1A-4, etc., control logic 310/410 etc. setting a phase of N antenna(s) 208/450 of a phased array 101a, and their related discussion; see, for example, paragraphs 0035-0039, 0054, 0056, etc. which disclose “An exemplary algorithm of control logic 310 for system 100a might be as follows:… the power transmitter 330a may communicate its presence… and start transmitting with only one of its antennae 208 or nodes 204… (4) the power transmitter 330a switches on another antenna 208 or node 204 with a default phase of zero and may ask the receiver 330b… for signal strength… (5) the power receiver 330b may send back a signal indicating that the received signal is higher, the same, or lower than before; (6) if the signal is lower than or the same as before, the controller 310 may cause the phase at node 204 to increase its phase… and request another signal strength transmission; (7) steps 5 and 6 are repeated for all phases… In another example, step (6) may include increasing the phase over a three-phase cycle that includes 0, 1/2.pi., and 5.pi./4 radians.” As is discussed within Zeine, the control logic controls the transmit antennae so as to output a power signal at a certain phase. The power receiver will then send back communications regards the strength of the received signal. The control logic will then shift a phase of the antennae to a new value and once again receive communications from the receiver in regards to the strength of the new signal. This process will repeat as necessary for all phases, with each phase change constituting a new time interval.); receive a measure of power of the electromagnetic signals from a remote receiving unit during each of the N time intervals (Fig.’s 1A-4, 7-8 etc., power meter 740/840/etc., of the power receiver, measuring the received power signal strength for communication, and their related discussion; see, for example, paragraphs 0035-0039, 0054, 0056, 0059-0061, etc. which disclose “An exemplary algorithm of control logic 310 for system 100a might be as follows:… the power transmitter 330a may communicate its presence… and start transmitting with only one of its antennae 208 or nodes 204… (4) the power transmitter 330a switches on another antenna 208 or node 204 with a default phase of zero and may ask the receiver 330b… for signal strength… (5) the power receiver 330b may send back a signal indicating that the received signal is higher, the same, or lower than before; (6) if the signal is lower than or the same as before, the controller 310 may cause the phase at node 204 to increase its phase… and request another signal strength transmission; (7) steps 5 and 6 are repeated for all phases… In another example, step (6) may include increasing the phase over a three-phase cycle that includes 0, 1/2.pi., and 5.pi./4 radians.” As is discussed within Zeine, the control logic controls the transmit antennae so as to output a power signal at a certain phase. The power receiver will then send back communications regards the strength of the received signal. The control logic will then shift a phase of the antennae to a new value and once again receive communications from the receiver in regards to the strength of the new signal. This process will repeat as necessary for all phases, with each phase change constituting a new time interval.); and select such that a difference between N power values computed and the N (see, for example, paragraph 0044, claim 1, etc. which disclose selecting a phase of an antennae so as to achieve an optimal phase for power transmission). While Zeine discloses a method of setting phases of a plurality of transmit elements of a phased array so as to optimize power transmission efficiency, Zeine fails to disclose defining a basis function; and selecting coefficients of the basis function.
However, Lafontaine et al. discloses a method comprising: applying the measured powers to a basis function for each of the M transmit elements; and select coefficients of each of M basis functions such that a difference between N power values computed by the M basis functions and the N received power value measurements associated with the NxM phases is smaller than a threshold value (see, for example, paragraphs 0067-0068, 0070-0079, 0124-0127, etc. which disclose a process in which a basis function is defined, as well as computing the optimal sets of basis functions and establishing a set of coefficients representing weights given to the basis functions to represent the waveforms, thereby indicating of the most effective and optimal phases for power transmission.)
Regarding Claim 17:
Modified Zeine teaches the limitations of the preceding claim 16. Modified Zeine further discloses wherein said M is smaller than said K (Zeine: see, for example, paragraph 0044 which discloses at least one of the antennas may be left on as a reference).
Regarding Claim 18:
Modified Zeine teaches the limitations of the preceding claim 16. While Modified Zeine discloses defining a threshold value by a minimum in relation to a difference between a power value computed by the basis function and the power value for each of the N phases (Zeine: overall discussion in regards to optimizing power transmission efficiency in relation to the various phases. Lafontaine: overall discussion, such as paragraph 0080, which discloses comparing values so as to derive thresholds). While Modified Zeine fails to explicitly teach said threshold value is defined by a minimum of the sum of squares between the N power values computed by the basis functions and the N measured power values associated with the NxM phases, it would have been an obvious matter to one of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller
Regarding Claim 19:
 Modified Zeine teaches the limitations of the preceding claim 16. Modified Zeine further discloses determine a phase of each of the M transmit elements using the selected coefficients and the basis function associated with the transmit element (Zeine: see, for example, paragraph 0044, claim 1, etc. which disclose selecting a phase of an antennae so as to achieve an optimal phase for power transmission. See also the teachings in regards to the basis function and coefficients as discussed in relation to Lafontaine).
Regarding Claim 20:
 Modified Zeine teaches the limitations of the preceding claim 17. Modified Zeine further discloses wherein said controller is further configured to: cause transmission of an electromagnetic signal from each of the M transmit elements in accordance with the phase determined for the transmit element (Zeine: see, for example, claim 1, which discloses selecting an optimal phase for power transmission, as well as carrying out said power transmission with respect to the selected phase).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836